Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant T Filed by a Party other than the Registrant * Check the appropriate box: * Preliminary Proxy Statement * Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) T Definitive Proxy Statement * Definitive Additional Materials * Soliciting Material Pursuant to Rule 240.14a-11(c) or 240.14a-12 hi/fn, inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): T No fee required. * Fee paid previously with preliminary materials. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: * Fee paid previously with preliminary materials. * Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: Table of Contents NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To Be Held February 21, 2008 All Hifn Stockholders: NOTICE IS HEREBY GIVEN that the Annual Meeting of Stockholders of hi/fn, inc., a Delaware corporation (“Hifn”), will be held on Thursday, February 21, 2008 at 10:00 a.m., local time, at Hifn’s principal executive offices at 750 University Avenue, Los Gatos, California 95032, for the following purposes: 1. To elect two members of the Board of Directors; 2. To vote on the ratification of the appointment of PricewaterhouseCoopers LLP as Hifn’s independent registered public accountants for the fiscal year ending September30, 2008; 3. To approve an amendment to Hifn’s Amended and Restated 1998 Employee Stock Purchase Plan to extend its term; and 4. To transact such other business as may properly come before the meeting or any adjournment(s) or postponement(s) thereof. The foregoing items of business are more fully described in the proxy statement accompanying this Notice. This Notice of Annual Meeting of Stockholders, the proxy statement and form of proxy are first being mailed to stockholders on or about January 18, 2008. Stockholders of record at the close of business on January 4, 2008 (the “Record Date”) are entitled to notice of and to vote at the meeting and any adjournment(s) or postponement(s) thereof. All stockholders are cordially invited to attend the meeting in person. However, to assure your representation at the meeting, you are urged to mark, sign, date and return the enclosed proxy as promptly as possible in the postage-prepaid envelope enclosed for that purpose. Any stockholder attending the meeting and entitled to vote may do so in person even if he or she has returned a proxy. By Order of the Board of Directors William R. Walker Secretary Los Gatos, California January 18, 2008 Table of Contents TABLE OF CONTENTS Page GENERAL INFORMATION 1 Information About this Proxy Statement 1 Information about Voting 2 Information about Solicitation 3 Additional Information 3 CORPORATE GOVERNANCE 4 Director Independence 4 Director Nomination Process 4 Communication to the Board 5 Executive Session of Non-Management and Independent Directors 5 Attendance at Meeting 5 Review of Transactions with Related Persons 5 Compensation Committee Interlocks and Insider Participation 5 Board Meetings and Committees 5 PROPOSAL NO. 1 – ELECTION OF DIRECTORS 8 Information Concerning Nominees 8 Directors’ Compensation 10 Required Vote 11 Recommendation 11 PROPOSAL NO. 2 – RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS 12 Audit and Related Fees 12 Required Vote 12 Recommendation 12 PROPOSAL NO. 3 – APPROVAL OF AMENDMENT TO EXTEND THE TERM OF HIFN’S AMENDED AND RESTATED 1 PLAN 13 Proposal 13 Required Vote 13 Recommendation 13 Description of the 1998 Employee Stock Purchase Plan 13 Purpose 13 Eligibility to Participate 13 Administration, Amendment and Termination 14 Number of Shares of Common Stock Available under the 1998 ESPP 14 Table of Contents Enrollment and Contributions 14 Purchase of Shares 14 Termination of Participation 14 Number of Shares Purchased by Certain Individuals and Groups 15 Tax Aspects 15 CERTAIN TRANSACTIONS 17 OTHER INFORMATION 18 Section 16(a) Beneficial Ownership Reporting Compliance 18 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 19 EXECUTIVE OFFICER COMPENSATION 21 Compensation Discussion and Analysis 21 Change in Control and Other Termination Arrangements 24 Summary Compensation Table 26 Grants of Plan Based Awards in Fiscal Year 2007 27 Outstanding Equity Awards at 2007 Fiscal Year-End 28 Stock Awards 30 CERTAIN RELATIONSHIPS AND RELATED PERSON TRANSACTIONS 30 COMPENSATION COMMITTEE REPORT 31 AUDIT COMMITTEE REPORT 32 FORM 10-K 34 OTHER MATTERS 34 APPENDIX A:HI/FN, INC. AMENDED AND RESTATED 1 A-1 Table of Contents PROXY STATEMENT GENERAL INFORMATION This proxy statement and the enclosed proxy card is furnished in connection with the solicitation of the proxy on behalf of the Board of Directors of hi/fn, inc. (“Hifn,” “theCompany,” “we,” “us” and “our”) for use at our Annual Meeting of Stockholders to be held on Thursday, February 21, 2008 at 10:00 a.m., local time (the “Meeting”), at Hifn’s principal executive offices located at 750 University Avenue, Los Gatos, California 95032, or at any adjournment(s) or postponement(s) thereof, for the purposes set forth herein and in the accompanying Notice of Annual Meeting of Stockholders. Hifn’s telephone number at its principal executive offices is (408) 399-3500 and its corporate website address is www.hifn.com. These proxy solicitation materials and the accompanying annual report to stockholders, including our Annual Report on Form 10-K for the year ended September30, 2007, were first mailed on or about January18, 2008 to all stockholders entitled to vote at the Meeting. Hifn’s fiscal year ends on September30. Hifn’s last fiscal year ended on September30, 2007. Information about this Proxy Statement Why you received this proxy statement? Stockholders of record as of the close of business on January 4, 2008 (the “Record Date”) are entitled to notice of and to vote at the Meeting. This proxy statement includes information, as required under the rules of the Securities and Exchange Commission, to assist you in voting your shares. What is the purpose of the meeting? At the meeting, Hifn stockholders will vote on the matters as outlined in the accompanying Notice of Annual Meeting of Stockholders. Stockholders can also vote prior to the meeting by signing and returning the enclosed proxy card. When is the record date? The Board has selected January 4, 2008, as the Record Date for the Meeting. The closing sale price of Hifn’s common stock as reported on the NASDAQ Global Market on the Record Date was $5.42 per share. How many shares are outstanding? At the Record Date, 14,860,046 shares of Hifn’s common stock, $0.001 par value, were issued and outstanding. -1- Table of Contents Information about Voting How do I vote? Stockholders of record may vote: § By signing and returning the enclosed proxy card; or § By attending the Meeting and voting in person. If you vote by proxy, the individuals named on the proxy card (your “proxies”) will vote your shares in the manner you indicated. With proxy voting, your shares will be voted whether or not you attend the Meeting. Even if you plan to attend the Meeting, it is advisable to vote your shares via proxy prior to the Meeting in case your plans change. You may specify whether your shares should be voted for or against all, some or none of the nominees for director and for or against each of the other proposals. If you sign and return the proxy card without any voting instructions, your proxies will vote yours shares in accordance with the Board’s recommendations at the Meeting, or at any postponement(s) or adjournment(s) of the Meeting, as follows: § FOR the proposal to elect two members of the Board of Directors; § FOR the proposal to extend the term of Hifn’s Amended and Restated 1998 Employee Stock Purchase Plan; and § FOR the ratification of the appointment of PricewaterhouseCoopers LLP as Hifn’s independent registered public accountants for the fiscal year ending September30, 2008. How many votes do I have? Each share has one vote on all matters. Stockholders may not cumulate votes in the election of directors. For information regarding holders of more than 5% of the outstanding common stock, see “SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT.” What is the required quorum for the Meeting? The required quorum for the transaction of business at the Meeting is a majority of shares of common stock issued and outstanding on the Record Date. If such a quorum is not present or represented by proxy at the Meeting, the stockholders entitled to vote, present in person or represented by proxy, shall have the power to adjourn the Meeting from time to time, without notice other than announcement at the Meeting, until a quorum shall be present or represented. Abstentions and broker non-votes will be considered present and entitled to vote at the Meeting and will be counted towards determining the presence of a quorum for the transaction of business at the Meeting. A broker non-vote occurs when a bank, broker or other stockholder of record holding shares for a beneficial owner submits a proxy for the Meeting but does not vote on a particular proposal because that holder does not have discretionary voting power with respect to that proposal and has not received instructions from the beneficial owner. Abstentions and broker non-votes will have no effect with regard to Proposal No. 1, since approval of a percentage of shares present or outstanding is not required for this proposal, but will have the same effect as negative votes with regard to Proposal No. 2 and 3. Can I revoke my vote via proxy? A stockholder may revoke any proxy given pursuant to this solicitation by attending the Meeting and voting in person, or by delivering to Hifn’s Corporate Secretary at Hifn’s principal executive offices referred to above prior to the Meeting, a written notice of revocation, or by delivering a duly executed proxy bearing a date later than that of the previous proxy. Your attendance at the Meeting will not in and of itself constitute a revocation of your previously executed proxy. If you intend to revoke your proxy by voting in person at the Meeting, you will be required to give oral notice of your intentions to do so at the Meeting. -2- Table of Contents Can I submit a question in advance of the Meeting? Stockholders wishing to submit a question in advance of the Meeting may do so by: § sending an email to Hifn’s Corporate Secretary at secretary@hifn.com; or § by mail c/o hifn, inc., Attention: Corporate Secretary, 750 University Avenue, Los Gatos, California 95032. Where can I find the voting results of the Meeting? Hifn will report the final voting results in its Quarterly Report on Form 10-Q for the second fiscal quarter ending March 31, 2008. If available, Hifn will announce preliminary voting results at the Meeting. Information about Solicitation How are proxies solicited, and who pays for the solicitation? Hifn will bear the cost of soliciting proxies. Upon request, Hifn may reimburse brokerage firms and other persons representing beneficial owners of shares for their expenses in forwarding solicitation materials to such beneficial owners. Hifn expects to solicit proxies primarily by mail, but certain of our directors, officers and regular employees, without additional compensation, may also solicit proxies personally or by telephone or facsimile. We are multiple investors, why did we only receive one set of proxy materials? If you share an address with another stockholder, you may receive only one set of proxy materials (including Hifn’s Annual Report to Stockholders and proxy statement) unless you have provided contrary instructions. If you wish to receive a separate set of proxy materials now or in the future, you may contact Hifn to request a separate copy of these materials. Your request should be addressed to Hifn at 750University Avenue, LosGatos, CA 95032, Attention: Corporate Secretary, or you may contact the Corporate Secretary at (408) 399-3500. Similarly, if you share an address with another stockholder and have received multiple copies of our proxy materials, you may write or call us at the above address and phone number to request delivery of a single copy of these materials for future stockholder mailings. Additional Information Deadline for Receipt of Stockholder Proposals for 2009 Annual Meeting of Stockholders Stockholders of Hifn may submit proposals on matters appropriate for stockholder action at meetings of Hifn’s stockholders in accordance with Rule 14a-8 promulgated under the Securities and Exchange Act of 1934. For such proposals to be included in Hifn’s proxy materials relating to its 2009 Annual Meeting of Stockholders, all applicable requirements of Rule 14a-8 must be satisfied and such proposals must be received by Hifn no later than September20, 2008. Such stockholder proposals should be submitted to Hifn at 750University Avenue, LosGatos, CA 95032, Attention: Corporate Secretary. Additionally, a stockholder who desires to nominate a person directly for election to the Board, or to otherwise submit a proposal outside of the processes of Rule 14a-8, must meet the deadlines and other requirements set forth in Section 5 of Hifn’s Bylaws and the rules and regulations of the Securities and Exchange Commission. The nominating stockholder must give timely notice thereof in writing to Hifn’s Corporate Secretary. To be timely, a stockholder’s notice must be delivered to or mailed and received at Hifn’s principal executive offices not less than 120 calendar days in advance of the anniversary of the date of Hifn’s proxy statement released to stockholders in connection with the preceding year’s annual meeting. However, in the event that the annual meeting is called for a date that is not within 30 calendar days of the anniversary date on which the immediately preceding annual meeting was called, to be timely, notice by the stockholder must be so received not later than the close of business on the 10th calendar day -3- Table of Contents following the date on which public announcement of the date of the annual meeting of stockholders is first made. In no event will public announcement of an adjournment of an annual meeting of stockholders commence a new time period for the giving of a stockholder’s notice as provided above. CORPORATE GOVERNANCE Director Independence The Board has adopted independence standards consistent with the requirements of the Securities and Exchange Commission and all applicable corporate governance guidelines of The NASDAQ Stock Market. The Board has determined that each of the following members of Hifn’s Board of Directors is an “independent director” as defined in the rules of The NASDAQ Stock Market:Robert W. Johnson, Taher Elgamal, Thomas Lawrence and Richard M. Noling. Director Nomination Process The Corporate Governance and Nominating Committee has adopted a policy with regard to the consideration of director candidates recommended by stockholders. The Corporate Governance and Nominating Committee will consider director candidates recommended by any stockholder holding at least 10,000 shares of Hifn’s common stock for at least 12 months prior to the date of submission of the recommendation or nomination. Additionally, a recommending stockholder shall submit a written statement in support of the candidate, particularly within the context of the criteria for Board membership, including issues of character, judgment, age, independence, expertise, corporate experience, length of service, other commitments and the like, personal references, and a written indication by the candidate of her/his willingness to serve, if elected, and evidence of the nominating person’s ownership of Hifn common stock sufficient to meet any applicable stock ownership requirements set forth in Hifn’s corporate governance guidelines. A stockholder that instead desires to nominate a person directly for election to the Board must meet the deadlines and other requirements set forth in Section 5 of Hifn’s Bylaws and the rules and regulations of the Securities and Exchange Commission. The nominating stockholder must give timely notice thereof in writing to Hifn’s Corporate Secretary. To be timely, a stockholder’s notice must be delivered to or mailed and received at Hifn’s principal executive offices not less than 120 calendar days in advance of the anniversary of the date of Hifn’s proxy statement released to stockholders in connection with the preceding year’s annual meeting. The Corporate Governance and Nominating Committee’s criteria and process for evaluating and identifying the candidates that it selects, or recommends to the full Board for selection, as director nominees, are: (i) regular review of composition and size of the Board; (ii) review of qualifications of candidates properly recommended or nominated by any qualifying stockholder; (iii) evaluation of the performance of the Board and qualification of members of the Board eligible for re-election; and (iv) consideration of the suitability of each candidate, including current members of the Board, in light of the size and composition of the Board. After such review and consideration, the Corporate Governance and Nominating Committee will recommend a slate of director nominees. -4- Table of Contents While the Corporate Governance and Nominating Committee has not established specific minimum requirements for director candidates, the committee believes that candidates and nominees must reflect a Board that is comprised of directors who: (i) are predominantly independent; (ii) are of high integrity; (iii) have qualifications that will increase overall Board effectiveness; and (iv) meet other requirements as may be required by applicable rules, such as financial literacy or financial expertise with respect to audit committee members. The Corporate Governance and Nominating Committee will evaluate individuals recommended by stockholders using the same criteria as used by the committee in evaluating other individuals. Communications to the Board Stockholders may contact any of the members of Hifn’s Board of Directors by writing to them c/o Hifn, Inc., Attention: Corporate Secretary, 750 University Avenue, Los Gatos, California 95032. Stockholders and employees who wish to contact the Board or any member of the Audit Committee to report questionable accounting or auditing matters may do so anonymously by using the address above and designating the communication as “confidential.” Communications raising safety, security or privacy concerns, or that are otherwise improper, will be addressed in an appropriate manner. Executive Sessions of Non-Management and Independent Directors In order to promote discussions among non-management directors, the Board has a policy of conducting executive sessions during each regularly scheduled Board meeting without the presence of management. Attendance at the Meeting All members of the Board of Directors are invited to attend the Meeting. None of the Board members attended the 2007 annual meeting of stockholders except for Albert E. Sisto, who hosted the meeting as Hifn’s Chairman and Chief Executive Officer. Review of Transactions with Related Persons Hifn’s Corporate Governance and Nominating Committee Charter charges the Corporate Governance and Nominating Committee with the task of reviewing transactions that may constitute conflict of interest or related-person transactions.Related-person transactions are transactions between Hifn and related persons in which the aggregate amount involved exceeds or may be expected to exceed $120,000 and in which a related person has or will have a direct or indirect material interest. Related persons would include our directors, executive officers and 5% or more beneficial owners of our common stock, in each case, since the beginning of the last fiscal year, and their immediate family members. Compensation Committee Interlocks and Insider Participation No interlocking relationship exists between Hifn’s Board of Directors or Compensation Committee and the board of directors or compensation committee of any other company. Board Meetings and Committees The Board held a total of 11 meetings during the 2007 fiscal year. No incumbent director attended less than 75% of the aggregate of all meetings of the Board of Directors and any committees of the Board on which he served, if any, during his tenure as a director. -5- Table of Contents Standing committees of Hifn’s Board include the following committees: § Audit Committee; § Compensation Committee; and § Corporate Governance and Nominating Committee. The following table shows the names of all our directors, the committee(s) and capacity they serve in and the number meetings held in fiscal 2007: Director Audit Compensation Corporate Governance and Nominating Albert E. Sisto ─ ─ ─ Douglas L. Whiting ─ ─ ─ Robert W. Johnson Member ─ Chairman Taher Elgamal Member Chairman Member Thomas Lawrence ─ Member Member Richard M. Noling* Chairman ─ Member Number of meetings during fiscal 2007 6 11 3 * Mr. Noling joined Hifn’s Board of Directors on December 18, 2007. Committees of the Board of Directors Audit Committee. The Audit Committee is governed by a written charter, a copy of which is posted on the Investor Relations page of Hifn’s website located at www.hifn.com. The responsibilities of the Audit Committee are to: (i) oversee Hifn’s internal accounting and financial reporting processes and the audit of Hifn’s financial statements; (ii) ensure the integrity of Hifn’s internal accounting and financial controls and compliance with legal and regulatory requirements; (iii) review the independent auditor’s qualifications, independence and performance; and (iv) provide the Board such information and material as it may deem necessary to make the Board aware of financial matters requiring the Board’s attention. The Board has determined that Mr. Noling is an “audit committee financial expert” and all members of the Audit Committee are “independent” in accordance with the applicable regulations of the Securities and Exchange Commission and each is an “independent director” as defined in the rules of The NASDAQ Stock Market. Corporate Governance and Nominating Committee. The Corporate Governance and Nominating Committee is governed by a written charter, a copy of which is posted on the Investor Relations page of Hifn’s website located at www.hifn.com. The Corporate Governance and Nominating Committee’s responsibilities include: (i) developing principles of corporate governance and recommending them to the Board for its consideration and approval; (ii) reviewing annually the principles of corporate governance approved by the Board to ensure that they remain relevant and are being complied with; (iii) overseeing compliance with applicable laws and regulations by the Board and its committees; (iv) overseeing the Board evaluation process, including conducting periodic evaluations of the performance of the Board as a whole; (v) identifying individuals qualified to become members of the Board of Directors, nominating directors for election and reviewing any candidates -6- Table of Contents recommended by stockholders; (vi) leading the Board in its annual compensation and performance review; and (vii) reviewing and making recommendations to the Board with respect to the annual automatic grant of stock options to non-employee Directors. The Corporate Governance and Nominating Committee has approved the nominees for director presented in this proxy statement. Compensation Committee. The Compensation Committee is governed by a written charter, a copy of which is posted on the Investor Relations page of Hifn’s website located at www.hifn.com. The Compensation Committee charter was reviewed and approved on December 10, 2007. The responsibilities of the Compensation Committee are to: (i) review and recommend to the Board all compensation arrangements relating to Hifn’s Chief Executive Officer (“CEO”) or non-employee directors; (ii) review and approve all compensation arrangements relating to Hifn’s other executiveofficers; (iii)review and approve cash-based incentive compensation plans affecting certain non-officer employees; (iv) provide recommendations to the Board regarding the adoption of or amendments to anyequity-based incentive compensation plans of Hifn; (v) administer Hifn’s equity-based and other compensation plans in accordance with the terms of such plans; and (vi) carry out the other compensation-related responsibilities delegated to the committee by the Board. To the extent permitted by applicable law, the Compensation Committee may delegate to a subcommittee of at least two members (at least one of which shall be a Compensation Committee member; the other may be a Compensation Committee member or a member of Hifn’s management personnel) the authority to approve equity grants to eligible individuals who are not directors or officers within parameters and guidelines established by the Compensation Committee from time to time through written resolution, and such subcommittee shall regularly report to the Compensation Committee grants so made. Each subcommittee shall keep regular minutes of its meetings and report the same to the Compensation Committee or the Board. Any additional delegation shall be reflected in the written minutes of the Compensation Committee and may be revoked at any time. -7- Table of Contents PROPOSAL NO. 1 - ELECTION OF DIRECTORS There are currently six members of the Board of Directors (the “Board”), divided into three classes. Class I consists of one director appointed in 2006 and one director appointed in 2007, who are serving three-year terms expiring in 2009. Class II consists of two directors who are serving three-year terms expiring in 2010. Class III consists of two directors who are serving three-year terms expiring at the Meeting. At each annual meeting of stockholders, directors elected to succeed those in the class whose terms expire will be elected to a three-year term so that the term of one class of directors will expire each year. In each case, a director serves for the designated term and until his or her respective successor is elected and qualified. Two Class III directors are to be elected at the Meeting to serve three-year terms expiring in 2011. The Corporate Governance and Nominating Committee of the Board nominated Albert E. Sisto and Douglas L. Whiting for election to these Board seats. Holders of proxies solicited by this Proxy Statement will vote the proxies received by them as directed on the proxy card or, if no direction is made, for the election of the Board’s nominees, each of whom has agreed to serve if elected. If a nominee is unable to serve as a director at the time of the Meeting, the proxy holders will vote for a nominee designated by the Board to fill the vacancy. Information Concerning Nominees The names of the nominees and other Board members, and certain information about them as of January 4, 2008, are set forth below. The Board has determined that Mr. Lawrence, Dr. Elgamal, Dr. Johnson and Mr. Noling qualify as independent directors under the Rules of The NASDAQ Stock Market. Information as to the stock ownership of each director is set forth below under “SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT.” Name of Director Age Principal Occupation and Directorship Director Since Class I Director Thomas J. Lawrence 74 Founder and Board member of TJL Inc. 2006 Richard M. Noling 59 Interim Chief Financial Officer of SpeechPhone, LLC 2007 Class II Directors Dr. Taher Elgamal 52 Chief Technical Officer of Tumbleweed Communications Corp. 1998 Dr. Robert W. Johnson 58 Private Investor 1998 Class III Directors Albert E. Sisto(1) 58 Chairman, Chief Executive Officerof Hifn 1998 Dr. Douglas L. Whiting (1) 51 Chief Scientist and Director of Hifn 1996 (1) Nominee for election to Board of Directors at the Meeting. Albert E. Sisto, has served as Hifn’s Chief Executive Officer since February 2007, as Hifn’s Chairman of the Board since November 2006 and as a director of Hifn since 1998. Mr. Sisto served as Hifn’s interim Chief Executive Officer from November 2006 to February 2007. Mr. Sisto brings over 35 years of experience in the high-tech industry. From 1999 to May 2006 he served as President and CEO of -8- Table of Contents Phoenix Technologies, a provider of Internet platform-enabling software. Mr. Sisto came to Phoenix from RSA Data Security, Inc., where he served as Chief Operating Officer, from 1997 to 2000. Prior to RSA, he served as President, Chairman and Chief Executive Officer of DocuMagix, Inc., a computer software company specializing in Internet content management, which merged with JetFax to become eFAX.com. Mr. Sisto has also held executive positions at PixelCraft, Inc, MIPS Technologies, Intel and Honeywell. Mr. Sisto earned a Bachelor of Science in Engineering from the Stevens Institute of Technology. Taher Elgamal, Ph.D. has served as a director of Hifn since December 1998. Dr. Elgamal is the founder and up to October 2006 was the Chief Executive Officer of Ektasis, Inc. Dr. Elgamal was also founder and Chief Technical Officer, and a member of the Board of Directors, of Securify, Inc., a private company providing assessments of companies’ Internet security efforts where he also served as President and Chief Executive Officer through 2001. From 1995 through 1998, Dr. Elgamal held the position of Chief Scientist of Netscape Communications Corp., a provider of Internet software and services, where he pioneered Internet security technologies such as SSL, the standard for web security. From 1993 through 1995, Dr. Elgamal was Vice President of Advanced Technologies at OKI Electric. From 1991 through 1993, he served as Director of Engineering at RSA Data Security, Inc., a provider of encryption technology and a subsidiary of Security Dynamics Technologies, Inc., where he produced the RSA cryptographic toolkits, the industry standards for developers of security-enabled applications and systems. Dr. Elgamal is a director of Tumbleweed Communications Corp., where since October 2006 he is also Chief Technology Officer.Dr. Elgamal is also a director of Phoenix Technologies Ltd. Dr. Elgamal received both his M.S. and Ph.D. degrees in Computer Science from Stanford University. Dr. Robert W. Johnsonhas served as director of Hifn since December 1998. He has worked in the venture capital industry since 1980, and has acted as an independent investor since 1988. He currently serves as director of ViaSat, Inc., a publicly held company that manufactures satellite-based communications systems. He holds B.S. and M.S. degrees in Electrical Engineering from Stanford University and M.B.A. and D.B.A. degrees from Harvard Business School. Thomas J. Lawrence has served as a director of Hifn since October 2006.In 1988 Mr. Lawrence founded TJL Inc., a consulting firm providing a wide range of services that address the needs of high technology companies seeking to increase or enter the international marketplace, Mr Lawrence served as TJL’s Chairman and Chief Executive Officer from 1988 until January 2007. Mr. Lawrence currently serves on the board of TJL Inc., a consulting firm providing a wide range of services that address the needs of high technology companies seeking to increase or enter the international marketplace. Mr. Lawrence previously served on the Boards of Intel Corporation, Apple Computer, Inc. and Valid Logic Corporation (now Cadence Design Systems, Inc.).Mr. Lawrence holds a B.S.E.E.degree in Computer Sciences and Mathematics from the University of Michigan and a M.S. degree from Stanford University in Computer Sciences. Richard M. Noling has served as a director of Hifn since December 2007.Since September 2005, Mr. Noling has served on the Board of Directors of Phoenix Technologies LTD, where he has served as Chairman of the Audit Committee and a member of the Compensation and Nominating and Corporate Governance Committees. Mr. Noling is currently Interim Chief Financial Officer at SpeechPhone LLC, a provider of hosted speech services. From 2003 to September 2005, Mr. Noling served as the Chief Executive Officer of ThinGap Corporation, a designer, developer and manufacturer of high-efficiency electric motors. Mr. Noling served as Chief Financial Officer of Insignia Solutions Inc., a software company, from 1996 to 1997, and then as President and Chief Executive Officer from 1997 to 2003. From 1994 to 1995, Mr. Noling was Chief Financial Officer of DocuMagix, Inc., a personal paper management software developer, and from 1991 to 1994, he was Sr. Vice President and Chief Financial Officer of Gupta Corporation, a developer of relational databases and development. Mr. Noling holds a Bachelor of Arts degree in aerospace and mechanical engineering science from the University of -9- Table of Contents California (San Diego), an M.A. degree in theology from the Fuller Theological Seminary, and an M.S. degree in business administration from the University of California (Irvine). Douglas L. Whiting, Ph.D.,has served as a director of Hifn since 1996 and as Hifn’s Chief Scientist since 2000. Dr. Whiting served as Hifn’s Chairman of the Board of Directors from 2000 to 2001. He served as Vice President of Technology of Stac, Inc., an engineering company from which Hifnwas spun out, from 1985 to 1998; he served as President of Stac, Inc. from 1984 to 1986, and as a member of its Board of Directors from 1983 until its dissolution in 2002. Dr. Whiting received his Ph.D. in Computer Science from the California Institute of Technology. There are no family relationships between any director, executive officer, or director nominee of Hifn. Director Compensation Directors who are not employees of Hifn receive $20,000 per year for serving on the Board and an additional $1,500 for each Board meeting attended ($1,000 if participating by telephone). The Audit Committee Chair receives $5,000 per year and all Audit Committee members receive $1,500 for each meeting attended ($1,000 if participating by telephone). The Compensation Committee Chair and Corporate Governance and Nominating Committee Chair each receive $3,000 per year and all committee members receive $1,000 for each meeting attended ($500 if participating by telephone). Under Hifn’s Amended and Restated 1996 Equity Incentive Plan, each outside director is granted options to purchase 30,000 shares of common stock at the time of initial appointment or election to the Board and each outside director of the Board is granted options to purchase 10,000 shares of common stock annually thereafter on the date of each annual meeting of stockholders, provided the Director has been a member of the Board for at least six months. Hifn also reimburses non-employee directors for travel and related expenses incurred in attending meetings of the Board and its committees. The following table provides information about the compensation for services of the non-employee members of the Board of Directors during fiscal 2007. DIRECTOR COMPENSATION Name Fees Earned or Paid in Cash Option Awards (1) All Other Compensation Total Robert W. Johnson $ 44,000 $ 42,175 $ 2,037 $ 88,212 Taher Elgamal 58,000 42,175 - 100,175 Thomas Lawrence 43,500 34,072 - 77,572 Dennis DeCoste (3) 48,500 63,329 - 111,829 (1)Represents the expense recognized in accordance with Financial Accounting Standard 123R, or FAS 123R, for financial statement reporting purposes in fiscal 2007 with respect to the fair value of options granted in the current and previous years. Each outside director was granted 10,000 stock options with a grant date fair value under FAS 123R of $29,220 on February 20, 2007. Thomas Lawrence also received, as part of his initial appointment to the Board, a grant of 30,000 stock options with a grant date fair value under FAS 123R of $88,032. (2)Each outside director had the following aggregate number of options awards outstanding at September 30, 2007: Robert W. Johnson, 94,000; Taher Elgamal, 74,001; Thomas Lawrence, 40,000; and Dennis DeCoste, 70,000. (3)Mr. DeCoste resigned as a member of the Board of Directors effective December 13, 2007. -10- Table of Contents Required Vote The nominees receiving the greatest number of shares voted at the Meeting shall be elected as the Class III Directors. Recommendation Hifn’s Board of Directors recommends a vote FOR the nominees listed above. -11- Table of Contents PROPOSAL NO. 2 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS The Audit Committee of the Board of Directors has appointed PricewaterhouseCoopers LLP as Hifn’s independent registered public accountants to audit the books, records and accounts of Hifn for the current fiscal year ending September30, 2008. Such appointment is being presented to the stockholders for ratification at the Meeting. PricewaterhouseCoopers LLP has acted as Hifn’s independent registered public accountants since its inception. Representatives of PricewaterhouseCoopers LLP will be present at the Meeting, will have the opportunity to make a statement if they desire to do so, and will be available to respond to appropriate questions from stockholders. Audit and Related Fees The following table shows the fees billed and accrued by Hifn in relation to audit and other services provided by PricewaterhouseCoopers LLP in fiscal years 2007 and 2006: 2007 2006 Audit Fees (1) $ 619,000 $ 572,000 Audit-related Fees - - Tax Fees (2) 9,000 - All Other Fees (3) 9,790 - Total Fees $ 637,790 $ 572,000 (1) Audit fees were for professional services rendered in connection with the audit of Hifn’s consolidated financial statements, review of the interim consolidated financial statements included in quarterly reports and services provided by PricewaterhouseCoopers LLP in connection with statutory and regulatory filings. (2) Tax fees were for tax compliance services relating to our Hifn Limited subsidiary. (3) Other fees were for administrative and out of pocket expenses. Audit Committee Pre-Approval of Independent Registered Public Accountants’ Services. Except where pre-approval of audit and permissible non-audit services is not required under applicable SEC Rules, Hifn’s Audit Committee explicitly pre-approves any audit and permissible non-audit services provided to Hifn by the independent registered public accountants. The Audit Committee may delegate to one or more designated members of the Audit Committee the authority to pre-approve audit and permissible non-audit services, provided such pre-approval decision is presented to the full Audit Committee at its scheduled meetings. All of the services and estimates of the expected fees in connection with the Audit-related Fees set forth in the table above were reviewed and approved by the Audit Committee before the services were rendered. Required Vote To be approved, Proposal No. 2 requires the affirmative vote of a majority of shares of common stock present in person or represented by proxy at the Meeting and entitled to vote on Proposal No. 2. Recommendation The Board of Directors recommends voting FOR the ratification of its appointment of PricewaterhouseCoopers LLP as Hifn’s independent registered public accountants. -12- Table of Contents PROPOSAL NO. 3 APPROVAL OF AMENDMENT TO EXTEND THE TERM OF HIFN’S AMENDED ANDRESTATED 1 Hifn’s Amended and Restated 1998 Employee Stock Purchase Plan (the “1998 ESPP”) was adopted by the Board of Directors in December 1998 and subsequently approved by its stockholders. Employees have participated in the 1998 ESPP since December 1998. The stockholders are being asked to extend the term of the 1998 ESPP through December 16, 2013. Proposal The proposed amendment to the 1998 ESPP is to extend its term through December 16, 2013. Hifn believes that approval of the extension of the 1998 ESPP is essential to its continued success. Hifn’s employees are its most valuable assets, and if the 1998 ESPP expires, Hifn will be seriously limited in its ability to attract and retain the talented and skilled individuals necessary for its success. Required Vote To be approved, Proposal No. 3 requires the affirmative vote of the majority of shares of common stock present in person or represented by proxy at the Meeting and entitled to vote on Proposal No. 3. Recommendation The Board of Directors has unanimously approved the amendment of the 1998 ESPP and recommends that stockholders vote FOR approval of the extension. Description of the 1998 Employee Stock Purchase Plan The following paragraphs provide a summary of the principal features of the 1998 ESPP and its operation. Purpose The purpose of the 1998 ESPP is to provide eligible Hifn employees and employees of its participating subsidiaries with the opportunity to purchase shares of Hifn’s common stock through payroll deductions. The 1998 ESPP is intended to qualify as an employee stock purchase plan under Section 423 of the Internal Revenue Code of 1986, as amended. Eligibility to Participate Most of Hifn’s employees and employees of its participating subsidiaries are eligible to participate in the 1998 ESPP. However, an employee is not eligible if he or she has the right to acquire five percent (5%) or more of the voting stock of the Company or of any subsidiary of the Company or if he or she normally is scheduled to work less than 20 hours per week or less than or equal to 5 months per calendar year. Approximately 160 employees are currently eligible to participate in the 1998 ESPP. Employees elect to participate in the plan at the beginning of each six month period starting in May and November. -13- Table of Contents Administration, Amendment and Termination The Compensation Committee of the Board of Directors (the “Committee”) administers the 1998 ESPP. The members of the Committee serve at the pleasure of the Board. Subject to the terms of the 1998 ESPP, the Committee has all discretion and authority necessary or appropriate to control and manage the operation and administration of the 1998 ESPP. The Committee may make whatever rules, interpretations, and computations, and take any other actions to administer the 1998 ESPP that it considers appropriate to promote the Company’s best interests, and to ensure that the 1998 ESPP remains qualified under Section 423 of the Internal Revenue Code. The Committee may delegate one or more of ministerial duties in the administration of the 1998 ESPP. The Committee or the Board of Directors may amend or terminate the 1998 ESPP at any time and for any reason. However, as required by Section 423 of the Internal Revenue Code, Hifn’s stockholders must approve certain material amendments. Number of Shares of Common Stock Available under the 1998 ESPP A total of 1,400,000 shares of common stock are available for issuance under the 1998 ESPP. Shares sold under the 1998 ESPP may be newly issued shares or treasury shares. In the event of any stock split, stock dividend or other change in the capital structure of Hifn, appropriate adjustments will be made in the number, kind and purchase price of the shares available for purchase under the 1998 ESPP. Enrollment and Contributions Eligible employees voluntarily elect whether or not to enroll in the 1998 ESPP. Employees join for an offering period of six months; provided, however, that if the stockholders approve the proposed amendment to the 1998 ESPP. Employees who have joined the 1998 ESPP automatically are re-enrolled for additional rolling six month offering periods; provided, however, that an employee may cancel his or her enrollment at any time (subject to 1998 ESPP rules). Employees contribute to the 1998 ESPP through payroll deductions. Participating employees generally may contribute up to 15% of their eligible compensation through after-tax payroll deductions. Purchase of Shares On the last business day of each offering period, Hifn uses the payroll deductions of each participating employee to purchase shares of common stock for such employees. The price of the shares equals 85% of the lower of: (i) the stock’s market value on the first day of the offering period; or (ii)the stock market’s value on the last day of the offering period. Market value under the 1998 ESPP means the closing sales price of common stock on The NASDAQ Global Market for the day in question.However, in any single year, no employee may purchase more than $25,000 of common stock (determined at the fair market value of the shares at the time such equity is granted). The maximum number of shares that a participant may purchase during any offering period is 5,000 shares. Termination of Participation Participation in the 1998 ESPP terminates when a participating employee’s employment with Hifn (or any participating subsidiary) ceases for any reason, the employee withdraws from the 1998 ESPP, or Hifn terminates or amends the 1998 ESPP such that the employee no longer is eligible to participate. -14- Table of Contents Number of Shares Purchased by Certain Individuals and Groups Given that the number of shares that may be purchased under the 1998 ESPP is determined, in part, on the common stock’s market value at the beginning of an offering period and at the end of an offering period (or upon a purchase date within an offering period) and given that participation in the 1998 ESPP is voluntary on the part of employees, the actual number of shares that may be purchased by any individual is not determinable. For illustrative purposes, the following table sets forth: (i)the number of shares of Hifn’s common stock that were purchased during fiscal 2007 under the 1998 ESPP; and (ii)the average per share purchase price paid for such shares. Name of Individual or Group Number of Shares Purchased Average Per Share Purchase Price Al Sisto Chairman, President and Chief Executive Officer - - William R. Walker Vice President of Finance, Chief Financial Officer and Secretary - - Thomas A. Moore Vice President of Sales, Marketing and Operations - - Russell S. Dietz Vice President and Chief Technical Officer Jiebing Wang Vice President of Engineering - - Christopher G. Kenber Prior CEO - - Kamran Malik Prior Vice President of Engineering - - All executive officers, as a group - - All directors who are not executive officers, as a group (1) - - All employees who are not executive officers, as a group 124,423 $ 4.31 (1) Directors who are not employees of Hifn are not eligible to participate in the ESPP. Tax Aspects Based on management’s understanding of current federal income tax laws, the tax consequences of the purchase of shares of common stock under the 1998 ESPP are as follows: An employee will not have taxable income when the shares of common stock are purchased for him or her, but the employee generally will have taxable income when the employee sells or otherwise disposes of stock purchased through the 1998 ESPP. For shares that the employee does not dispose of until more than 24 months after the applicable enrollment date and more than 12 months after the purchase date (the “holding period”), gain up to the amount of the discount (if any) from the market price of the stock on the enrollment date (or re-enrollment date) is taxed as ordinary income. Any additional gain above that amount is taxed at long-term capital gain rates. If, after the holding period, the employee sells the stock for less than the purchase price, the difference is a long-term capital loss. Shares sold within the holding period are taxed at ordinary income rates on the amount of discount received from the stock’s market price on the purchase date. Any additional gain (or loss) is taxed to the stockholder as long-term or short-term capital gain (or loss). The purchase date begins the period for determining whether the gain (or loss) is short-term or long-term. -15- Table of Contents Hifn may deduct for federal income tax purposes an amount equal to the ordinary income an employee must recognize when he or she disposes of stock purchased under the 1998 ESPP within the holding period. Hifn may not deduct any amount for shares disposed of after the holding period. THE FOREGOING IS ONLY A SUMMARY OF THE EFFECT OF FEDERAL INCOME TAXATION UPON PARTICIPANTS AND HIFN WITH RESPECT TO THE GRANTS AND EXERCISE OF AWARDS UNDER THE PLAN. IT DOES NOT PURPORT TO BE COMPLETE, AND DOES NOT DISCUSS THE TAX CONSEQUENCES OF A SERVICE PROVIDER’S DEATH OR THE PROVISIONS OF THE INCOME TAX LAWS OF ANY MUNICIPALITY, STATE OR FOREIGN COUNTRY IN WHICH THE SERVICE PROVIDER MAY RESIDE. -16- Table of Contents CERTAIN TRANSACTIONS Indemnification Agreements.Hifn has entered into indemnification agreements with each of its directors and executive officers containing provisions that are in some respects broader than the specific indemnification provisions contained in the General Corporation Law of Delaware. These agreements provide, among other things, for indemnification of the directors and executive officers in proceedings brought by third parties and for liabilities arising under stockholder derivative actions. Each agreement also provides for advancement of expenses to the indemnified party. Arrangement with Albert E. Sisto.On November 16, 2006, in connection with the appointment of Mr. Sisto as Hifn’s Interim Chief Executive Officer, Hifn and Mr. Sisto entered into an employment agreement (the “Agreement”). The Agreement provided that either party with or without cause could terminate the Agreement at any time.Mr. Sisto’s annual salary was set at $350,000, effective as of November 9, 2006 (the “Effective Date”). The Agreement also provided that Mr. Sisto would be eligible to receive an annual cash incentive payable for the achievement of performance goals established by the Board or the Compensation Committee of the Board. Mr. Sisto’s target annual incentive was equal to 65% of his base salary. Mr. Sisto was also eligible to participate in all benefit programs available to Hifn’s executive officers. Pursuant to the Agreement, Mr. Sisto was granted a stock option to purchase 225,000 shares of Hifn common stock under Hifn’s Amended and Restated 1996 Equity Incentive Plan (the “Plan”). The option vests monthly over a three-year period from the Effective Date, assuming Mr. Sisto’s continued employment with Hifn as its Chief Executive Officer on each scheduled vesting date.The Agreement also provided that Mr. Sisto would be granted 75,000 shares of restricted stock. The restricted stock is scheduled to vest six months from the Effective Date, assuming Mr. Sisto’s continued employment with Hifn as its Chief Executive Officer on such date. On February 6, 2007, in connection with the appointment of Mr. Sisto as Hifn’s Chief Executive Officer, Hifn and Mr. Sisto entered into an employment agreement (the “Agreement”). The Agreement provides that Mr. Sisto will continue in his role as Chairman of Hifn’s Board.Mr. Sisto’s employment with Hifn is considered “at-will” employment. Either party with or without cause may terminate the Agreement at any time. The Agreement sets Mr. Sisto’s annual salary at $350,000, effective as of February 6, 2007 (the “Effective Date”). The Agreement also provides that Mr. Sisto will be eligible to receive an annual cash incentive payable for the achievement of performance goals to be established by the Board or the Compensation Committee of the Board. Mr. Sisto’s target annual incentive will equal 75% of his base salary.Mr. Sisto also will be granted an award of performance shares covering a maximum of 150,000 shares of restricted stock under Hifn’s Amended and Restated 1996 Equity Incentive Plan (the “Plan”). The number of performance shares actually earned by Mr. Sisto will be determined based on achievement of certain specified objectives.Mr. Sisto will be eligible to earn a maximum of 75,000 shares based on the achievement of certain revenue performance goals and a maximum of 75,000 shares based on the achievement of certain net income performance goals (omitted and filed separately with the SEC pursuant to a confidential treatment request). The number of performance shares to be earned for achievement of revenues and net income greater than minimum threshold and less than target threshold will be determined on a linear basis based on the number of performance shares that can be earned based on achievement of the minimum threshold and target threshold. Similarly, the number of performance shares to be earned for achievement of revenues and net income greater than the target threshold and less than maximum threshold will be determined on a linear basis based on the number of performance shares that can be earned based on achievement of the target threshold and maximum threshold.Any performance shares earned will vest as to 50% of such performance shares on the last calendar day of fiscal year 2008 and 50% of such performance shares on the last calendar day of fiscal year 2009, subject, in each case, to Mr. Sisto’s continued service to Hifn through each applicable vesting date.The option to purchase 225,000 shares of Hifn common stock described in the November 16, 2006 agreement, in connection with the appointment of Mr. Sisto as Interim Chief Executive Officer, as well as the award of 75,000 shares of restricted stock will be subject -17- Table of Contents to accelerated vestingif termination without cause or resignation for good reason other than in connection with changes of controland will otherwise continue to be governed by the terms and conditions of such awards, including, without limitation, the original vesting schedules for such awards. Mr. Sisto also will be paid, within thirty days of the effective date, a signing bonus equal to $50,000. OTHER INFORMATION Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Exchange Act requires certain of Hifn’s executive officers, as well as its directors and persons who own more than ten percent (10%) of a registered class of Hifn’s equity securities to file reports of ownership and changes in ownership with the Securities and Exchange Commission. Based solely upon a review of the copies of such forms received by Hifn, or written represen­tations from certain reporting persons, Hifn believes that during the 2007 fiscal year, all executive officers and directors complied with their filing requirements, except for the following: one late filing of a statement of changes in beneficial ownership of securities filed in connection with restricted stock grants to Albert Sisto on February 6, 2007. -18- Table of Contents SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth information about the beneficial ownership of Hifn’s common stock, as of January 4, 2008, by each person known by Hifn to be the beneficial owner of more than five percent of the outstanding shares, each director and nominee for director, each person named in the Summary Compensation Table, and by all directors and executive officers as a group. Name (1) No. of Shares Owned Options Currently Exercisable or Exercisable within 60 days (included in shares owned) Approximate Percentage Owned Austin Marxe & David Greenhouse (2) 153 East 53rd Street, 55th Floor New York, NY 10022 2,355,488 15.85 % Heartland Advisors Inc. (3) 789 North Water Street Milwaukee, WI 53202 1,425,304 9.59 CCM Master Qualified Fund, Ltd. (4) 1 North Wacker Drive, Suite 4350 Chicago, IL 60606 1,381,838 9.30 Dimensional Fund Advisors LP (5) 1299 Ocean Avenue, 11th Floor Santa Monica, CA 90401 1,128,442 7.59 Bank of America Corporation. (6) 100 North Tryon Street, Suite 4350 Bank of America Corporate Center Charlotte, NC 28255 872,653 5.87 Robert W. Johnson 519,823 94,000 3.50 Albert E Sisto 400,056 177,749 2.69 Douglas L. Whiting 387,958 174,060 2.61 William R. Walker 194,202 142,123 1.31 Christopher G. Kenber 186,061 179,687 1.25 Thomas A. Moore 140,000 140,000 * John E. G. Matze 99,791 24,791 * Jiebing Wang 99,583 99,583 * Russell S. Dietz 90,877 90,877 * Taher Elgamal 74,001 74,001 * Thomas Lawrence 18,000 18,000 * Michael Goldgof 458 458 * Richard Noling - - * All executive officers and directors as a group 2,210,810 1,215,329 14.88 * Less than one percent (1%). (1) This table is based upon information supplied by officers, directors, and principal stockholders and Schedules 13D and 13G, if any, filed with the Securities and Exchange Commission. Unless otherwise indicated in the footnotes to this table, and subject to community property and marital property laws where applicable, each of the stockholders named in this table has sole voting and investment power with respect to the shares indicated as beneficially owned. Applicable percentages are based on 14,860,046 shares outstanding on January 4, -19- Table of Contents 2008, and include shares issuable pursuant to stock options exercisable within 60 days of January 4, 2008 where applicable. (2) As disclosed in a Schedule 13G filed on January 10, 2007, Messrs. Marxe and Greenhouse share voting and investment control over all securities owned by Special Situations Fund III QP, L.P. (“QP”), Special Situations Cayman Fund, L.P. (“Cayman”), Special Situations Technology Fund, L.P. (“Tech”), Special Situations Technology II, L.P. (“Tech II”), and Special Situations Fund III, L.P. (“Fund III”), respectively. 775,706 shares of Common Stock are held by QP, 183,218 shares of common stock are held by Cayman, 143,513 shares of common stock are held by Tech, 1,197,730 shares of common stock are held by Tech II, and 55,321 shares of common stock are held by Fund III. The interest of Messrs. Marxe and Greenhouse in the shares of common stock owned by QP, Cayman, Tech, Tech II and Fund III is limited to the extent of his pecuniary interest. (3) As disclosed in a Schedule 13G filed for January 9, 2007, Heartland Advisors Inc. has shared voting power with respect to 1,425,304 shares, shared dispositive power with respect to 1,425,304 shares, and beneficially owns 1,425,304 shares. (4) As disclosed in a Form 4 filed on July 20, 2007, CCM Master Qualified Fund, Ltd. (“CCM”) has sole voting and dispositive power with respect to 1,381,838 shares and beneficially owns 1,381,838 shares. (5) As disclosed in a Schedule 13G/A filed on February 9, 2007, Dimensional Fund Advisors LP has sole voting and dispositive power with respect to 1,128,442 shares and beneficially owns 1,128,442 shares. (6) As disclosed in a Schedule 13G/A filed on February 9, 2007, Bank Of America Corporation has shared voting power with respect to 717,303 shares, shared dispositive power with respect to 872,653 shares and beneficially owns 872,653 shares. NB Holdings Corporation has shared voting power with respect to 717,303 shares, shared dispositive power with respect to 872,653 shares and beneficially owns 872,653 shares. Bank of America, National Association has sole voting power with respect to 101,153 shares, shared voting power with respect to 616,150 shares, sole dispositive power with respect to 113,003 shares, shared dispositive power with respect to 759,650 shares and beneficially owns 872,653 shares. Columbia Management Group, LLC has shared voting power with respect to 616,150 shares, shared dispositive power with respect to 759,650 shares and beneficially owns 759,650 shares. Columbia Management Advisors, LLC has sole voting power with respect to 616,150 shares, sole dispositive power with respect to 759,650 shares and beneficially owns 759,650 shares. -20- Table of Contents EXECUTIVE COMPENSATION Compensation Discussion and Analysis This section explains all material elements of the compensation Hifn provides to its Named Executive Officers. Compensation Objectives Hifn’s executive officer compensation policies are based upon achieving the following objectives: § Retain executives by offering competitive compensation; § Directly and substantially link executive compensation to measurable corporate and individual performance; § Provide competitive executive compensation opportunities; and § Reward executive team for innovation and value creation (measured by profitability and revenue growth that will drive shareholder growth). Components of Executive Compensation The components of our executive compensation and the purpose and measurement of each component are shown in the table below: Element Compensation Type Purpose Performance Metric(s) Base Salary Cash Provide fixed, competitive compensation for the level of position held. Fixed compensation; annual evaluation. Annual Cash Incentive Cash Create a financial incentive to achieve and exceed annual goals. Revenues, Revenue growth and EBITDA Equity Incentive Time-based Stock Options Create a financial incentive to achieve and exceed long-term goals. Revenues, Revenue growth Equity Incentive Performance-based Restricted Stock Create a financial incentive to achieve and exceed short- and long-term performance goals. Revenues and EBITDA Change-in-Control Cash, Stock Option Acceleration. Retention None. The components of our executive compensation program are structured to attract, retain and motivate talented employees. Our executive compensation program is designed to reward executives who achieve and exceed company goals, in order to create shareholder value. Benchmark and Approval of Compensation The key objective of Hifn’s executive compensation program is to ensure a competitive compensation package for named executive officers.For this purpose, Hifn’s Compensation Committee identified the following companies as its peer group for the purposes of comparing compensation levels for our named executive officers: -21- Table of Contents IT Security/Software Companies: Semiconductor Companies: § Actividentity § Callidus Software § Embarcadero Technologies § Entrust § Looksmart § Pervasive Software § Scm Microsystems § Tumbleweed Communications § VASCO Data Security § Advanced Analogic Technologies § AXT § California Micro Devices § Centillium Communications § CEVA § PlLX Technology § Quicklogic § Transwitch § Volterra Semiconductor Hifn’s peer group companies are predominantly fabless semiconductor and security software companies of a similar size (revenue) from the San Francisco Bay area, because the Compensation Committee believes it is with such companies that Hifn competes to attract and retain executive leadership for the Company. The Compensation Committee consulted with our Chief Executive Officer in the selection of our peer group used for executive compensation comparisons, but the final determination belonged to the Committee. The Compensation Committee also reviewed survey data compiled by Radford High-Tech Executive Survey for high-technology industry companies with revenue less than $200 million. For 2007, the Compensation Committee targeted the 60th percentile of peer group company executive officer compensation for the cash elements of our executive compensation program, and targeted the 50th percentile of peer group company executive office compensation for the equity elements.The Compensation Committee believes that these targeted levels of executive compensation are sufficient to retain and motivate hi/fn’s senior executive leadership.These target compensation levels were selected without regard to any change-of-control arrangements applicable to the executive officers. Our Chief Executive Officer recommends to our Compensation Committee the salary, bonus and equity award amounts, and incentive compensation performance measure targets, for our other named executive officers, and the Compensation Committee makes the final determination of such matters.All aspects of the compensation of the Chief Executive Officer are determined by the Compensation Committee without the presence of the Chief Executive Officer. Base Salary The Compensation Committee generally determines base salary levels for each executive officer during the first quarter of each fiscal year, based on the following principles: § Base salary should be set at a level approximating the 60th percentile for similar positions at companies within our peer group; § Base salary may be adjusted up or down based on the importance of the executive officer’s function to Hifn; and § Base salary should reflect the individual executive’s performance in the immediately prior fiscal year. For fiscal 2007 all our named executive officers were at the 60th percentile. For fiscal 2008, the Compensation Committee applied the same principles, and made minor adjustments to some of the base salaries of the named executive officers. -22- Table of Contents Annual Bonuses Hifn’s executive compensation program includes an annual cash bonus, designed to reward each executive if we achieve our annual financial performance objectives and the individual achieves his or her individual objectives. Hifn’s Chief Executive Officer can earn up to 75% of his annual salary, and our other named executive officers can earn between 30% and 60% of their annual salaries, as annual cash bonuses. The annual bonuses for our named executive officers are based on Hifn’s achievement of revenue and EBITDA targets, and each executive’s achievement of individual performance objectives.These measures, which may be achieved independently, are weighted as follows: % of Annual Bonus Revenue 50 % EBITDA 30 % Individual MBO’s (non-CEO officers) 20 % Total Annual Bonus 100 % The minimum revenue threshold that will result in a bonus payment is 95% of target (at which level a 50% of the possible bonus can be earned); the maximum bonus based on revenue is paid at 109% of target (at which level a 150% of the possible bonus can be earned). At the minimum EBITDA threshold 50% of the possible bonus can be earned; the maximum bonus based on EBITDA is paid at 200% of target (at which level 150% of the possible bonus can be earned). Minimum bonus is earned if the performance metric is achieved at the 20% level and maximum bonus is achieved if the performance metric is achieved at the 100% level.Performance achievement is determined by the Compensation Committee based on recommendations of the Chief Executive Officer. New executives’ bonuses are prorated based on there hire or promotion date. Determination of the performance of individual performance objectives, and the amount of bonus earned, is based on the evaluation and recommendation of our Chief Executive Officer. For 2008 we plan to use the same performance metrics that we used in 2007, but the specific targets will be different. We believe that disclosing the specific levels of revenue and EBITDA used for determining our annual bonuses would cause us competitive harm by potentially disrupting our customer relationships and providing competitors with insight into hi/fn’s business strategy, pricing margins and capabilities. We believe that the target levels of performance required to earn a bonus are difficult to achieve.For example, in fiscal year 2007 our named executive officers earned approximately 31% of the maximum potential annual bonuses. Long-Term Incentives To ensure that our executives have an ownership interest that motivates them to achieve and exceed company goals over the long term, Hifn’s executive compensation program includes equity-based awards in the form of stock options and restricted stock units (“RSUs”). Equity-based awards are reviewed and approved by the Compensation Committee on an annual basis, with the objective of providing a value of equity awards that is comparable to that provided by our peer group companies, targeting the 50th percentile for the equity award element of compensation for comparable positions. -23- Table of Contents In 2007, our Compensation Committee granted stock options with time-based vesting over four years to its named executive officers as the primary form of equity incentive. In addition, the Compensation Committee awarded Mr. Sisto 75,000 restricted stock units in connection with his engagement as our Interim Chief Executive Officer. The Compensation Committee also awarded Mr. Sisto an equity incentive award, consisting of a restricted stock unit award with performance vesting, under which he could earn between 30,000 and 150,000 shares if revenue or EBITDA targets were met at the minimum and maximum levels (37,500 shares at the target level of each). In 2007, Mr. Sisto earned 36,619 shares based on the performance of the Company relative to these metrics, and those shares are subject to time-based vesting over two years. For 2008, the Compensation Committee has elected to apportion half of the intended value of the equity awards to named executive officers to awards of stock options, and the other half to restricted stock units, except that the equity award to the Chief Executive Officer will consist entire of an award of restricted stock units. Tax and Accounting Considerations Section 162(m) of the Internal Revenue Code limits the deductibility of compensation in excess of $1 million paid to the Chief Executive Officer, the Chief Financial Officer or any of the three most highly compensated executive officers. The limited deductibility does not apply to performance-based compensation. We believe we have taken all necessary actions required under Section 162(m) to continue to qualify for all tax deductions relating to executive compensation. Hifn applies a grant date fair value, as determined under FAS 123R, for valuing all equity-based compensation. With the exception of performance-based awards, for which the expense will vary based on estimated share vesting, all equity-based expense is recognized on a straight-line basis over the option vesting period. Fiscal Year 2008 Program No significant changes were made to Hifn’s executive compensation program for fiscal 2008. Independent Compensation Consultant in Determining Compensation The Compensation Committee selected Compensia as its independent compensation consultant in connection with the design and implementation of Hifn’s 2007 and 2008 executive compensation programs. Change-of-Control and Other Termination Arrangements Sisto Severance Agreement. If Hifn terminates Mr. Sisto’s employment without “Cause”or if Mr. Sistoresigns for “Good Reason” and the termination or resignation is not in connection with a “Change of Control,”then, subject to signing and not revoking a separation agreement and release of claims in a form acceptable to
